UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7226


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN MYELL SLADE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:08-cr-00003-FL-1)


Submitted: August 31, 2021                                   Decided: September 3, 2021


Before WILKINSON and THACKER, Circuit Judges, and KEENAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, David A. Bragdon, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Myell Slade appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(B) motion for reduction of sentence under § 404(b) of the First Step Act of

2018 (FSA 2018), Pub. L. No. 115-391, 132 Stat. 5194, 5222. We have reviewed the

record and conclude that the district court did not abuse its discretion in denying the motion.

See United States v. Webb, 5 F.4th 495, 498 (4th Cir. 2021) (noting that decision whether

to grant sentence reduction under FSA 2018 “is entrusted to the district court’s discretion”

(internal quotation marks omitted)).

       The district court recognized its discretion to reduce Slade’s sentence, considered

Slade’s arguments and the nature of his offense conduct and his characteristics—including

his criminal history, performance on supervision, and his post-sentencing conduct—and

determined that his 235-month prison sentence remained appropriate. We reject as without

merit Slade’s appellate arguments seeking substantive reasonableness review and asserting

that the district court erred by failing to properly balance the 18 U.S.C. § 3553(a) factors

and afford greater weight to certain factors when reviewing his history and characteristics.

See United States v. Collington, 995 F.3d 347, 355, 358, 360 (4th Cir. 2021); United

States v. Chambers, 956 F.3d 667, 674-75 (4th Cir. 2020). We therefore affirm the district

court’s order. United States v Slade, No. 4:08-cr-00003-FL-1 (E.D.N.C. Aug. 7, 2020).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED

                                              2